1

2

3

4

5

6

7

8

9                       UNITED STATES DISTRICT COURT

10                     EASTERN DISTRICT OF CALIFORNIA

11

12   CHRISTOPHER STEWART,                    No.   2:19-cv-00286-JAM-CKD
13                 Plaintiff,
14        v.                                 ORDER GRANTING DEFENDANTS
                                             DIXON AND STARR’S MOTION
15   LAW FU, ASSOCIATE WARDEN MELBA S.       TO DISMISS
     STARR, PAROLE OFFICER KEN DIXON, et
16   al.,
17                 Defendants.
18
          Christopher Stewart (“Plaintiff”) sued Associate Warden
19
     Melba S. Starr and Parole Officer Ken Dixon (collectively,
20
     “Defendants”), as well as a host of Sacramento County employees,
21
     alleging excessive force, deliberate indifference to medical
22
     needs, and deprivation of due process in violation of his Fourth,
23
     Eighth, and Fourteenth Amendment rights when he was in the
24
     Sacramento County Jail and, later, the California Department of
25
     Corrections and Rehabilitation Deuel Vocational Institute
26
     (“DVI”).   See Second Am. Compl. (“SAC”), ECF No. 32.   Plaintiff
27
     also alleges a handful of state law claims.   Id.
28
                                      1
1          Defendants move to dismiss: (1) Plaintiff’s first cause of

2    action against Dixon for battery and excessive force; and

3    (2) Plaintiff’s sixth cause of action against Starr for

4    deliberate indifference to a serious medical need.        See Mot. to

5    Dismiss (“Mot.”), ECF No. 37.      Doing so would dismiss both Dixon

6    and Starr as defendants.     Defendants argue that each of the

7    claims against them fail to state a claim upon which relief can

8    be granted pursuant to Federal Rule of Civil Procedure 12(b)(6).

9    Id.   Plaintiff opposes the motion.       See Opp’n, ECF No. 41.

10         For the reasons set forth below, the Court GRANTS

11   Defendants’ Motion to Dismiss.1

12

13                         I.     FACTUAL BACKGROUND

14         On November 4, 2017, Plaintiff was involved in two

15   motorcycle accidents.      SAC ¶¶ 8–10.   He suffered several serious

16   injuries, including a broken arm, broken leg, broken knee, and

17   broken hip.   SAC ¶ 11.     After the second accident, Plaintiff

18   received medical treatment, which included the insertion of

19   plates to hold his fractures in place.       SAC ¶ 18.   Plaintiff was

20   still undergoing treatment and expected future surgeries when he
21   was arrested by Parole Officer Dixon on February 9, 2018.          SAC

22   ¶¶ 18, 20.    However, the Sacramento County Jail refused to accept

23   Plaintiff that day, citing medical reasons.       SAC ¶ 21.

24         Plaintiff was arrested again on February 23, 2018.      SAC

25   ¶ 24.   This time the Sacramento County Jail accepted Plaintiff

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for March 23, 2021.
                                      2
1    and placed him in a medical ward.        SAC ¶¶ 24, 26.   During each

2    arrest, Plaintiff asked Dixon not to handcuff him behind his back

3    because of his injuries.      SAC ¶¶ 22, 25.    Dixon ignored

4    Plaintiff’s requests.      Id.   Eventually, Plaintiff was transferred

5    to DVI in San Joaquin County.      SAC ¶ 47.    There, Plaintiff was

6    assigned to Dr. Fu for medical care.       SAC ¶ 47.   Dr. Fu treated

7    Plaintiff from April 2, 2018, until August 9, 2018.          SAC ¶¶ 50–

8    63, 71-72.    Plaintiff alleges that much of Dr. Fu’s treatment was

9    inadequate.     Id.

10        On June 18, 2018, Plaintiff appeared in front of the

11   classification committee, which was headed by Associate Warden

12   Starr.     SAC ¶ 64.   The committee denied Plaintiff “Extended Stay

13   Privileges” and a transfer to a medical facility.         Id.   The

14   committee report noted that Plaintiff had serious medical needs

15   that might mandate specialized transfer considerations.         SAC

16   ¶ 65.    The report also noted that the specialized transfer

17   considerations were not dispositive and, ultimately, decided not

18   to transfer Plaintiff because CDCR staff had not completed

19   processing.     Id.    Specifically, CDCR staff had neither

20   interviewed Plaintiff nor conducted “casework review.”          Id.
21   Plaintiff appealed the decision on June 29, 2018.         SAC ¶ 67.

22        On July 16, 2018, Plaintiff filed a disability accommodation

23   request.     SAC ¶ 68.    Starr responded a few days later, indicating

24   that Plaintiff had not raised any disability-related access

25   issues that might cause injury or serious harm.        Id.    Plaintiff

26   also appealed this decision.      SAC ¶ 69.    CDCR dismissed
27   Plaintiff’s appeal and submitted his complaint to the Health Care

28   Grievance Coordinator.      SAC ¶ 70.    Plaintiff never heard from the
                                          3
1    coordinator.     Id.

2        Plaintiff alleges that his medical conditions have worsened

3    as a direct result of his manner of incarceration and the

4    deliberate indifference to his medical needs.         SAC ¶¶ 73–76.     For

5    instance, the plate in Plaintiff’s hip disconnected and the bone

6    in his wrist died.     SAC ¶¶ 74–75.      Plaintiff’s current medical

7    providers have informed him that the delay in treatment caused by

8    his time in the Sacramento County Jail and DVI caused

9    irreversible and permanent injury.        SAC ¶¶ 78, 80.

10

11                               II.     OPINION

12       A.    Legal Standard

13       Federal Rule of Civil Procedure 8(a)(2) requires “a short

14   and plain statement of the claim showing that the pleader is

15   entitled to relief.”     A suit must be dismissed if the plaintiff

16   fails to “state a claim upon which relief can be granted.”          Fed.

17   R. Civ. Proc. 12(b)(6).    To defeat a Rule 12(b)(6) motion to

18   dismiss, a plaintiff must “plead enough facts to state a claim

19   to relief that is plausible on its face.”        Bell Atlantic Corp.

20   v. Twombly, 550 U.S. 544, 570 (2007).
21       B.    Analysis

22             1.     Parole Officer Dixon

23       Plaintiff’s first cause of action alleges a claim of

24   battery and a claim of excessive force pursuant to 42 U.S.C.

25   § 1983.   See SAC at 12–15.       The two claims are interrelated

26   because a plaintiff “must prove unreasonable force as an element
27   of [battery].”    Edson v. City of Anaheim, 63 Cal.App.4th 1269,

28   1272 (1998).     The reasonableness of the force is generally
                                           4
1    assessed by carefully weighing “the nature and quality of the

2    intrusion on the individual’s Fourth Amendment interests against

3    the countervailing governmental interests at stake.”        Graham v.

4    Connor, 490 U.S. 386, 396 (1989) (internal quotation marks and

5    citation omitted).   It is an objective inquiry that pays

6    “careful attention to the facts and circumstances of each

7    particular case.”    Id.   If an officer carries out a seizure that

8    is reasonable, considering all the relevant circumstances, there

9    is no valid excessive force claim.     Cnty. of L.A., Cal. v.

10   Mendez, 137 S. Ct. 1539, 1547 (2017).        Nor is there a valid

11   battery claim.   See Edson, 63 Cal.App.4th at 1273 (“[B]y

12   definition, a prima facie battery is not established unless and

13   until plaintiff proves unreasonable force was used.”).

14       Thus, the Court’s inquiry begins and ends with its

15   reasonableness assessment.    Plaintiff does not contest the

16   lawfulness of either the February 9, 2018, arrest or the

17   February 23, 2018, arrest.    Opp’n at 3.     Plaintiff similarly

18   does not dispute that Dixon had a right to touch him in

19   effectuating the arrests and that handcuffs are used in the

20   ordinary course of lawful arrests.     Id.    At issue is whether
21   handcuffing Plaintiff behind his back was unreasonable.        See SAC

22   ¶¶ 22, 25; Opp’n at 3–4.     However, Plaintiff fails to cite to

23   any caselaw in support of the argument that doing so might

24   constitute an excessive use of force.       Plaintiff merely argues

25   that the action was unreasonable because he asked Dixon not to

26   handcuff him from behind because of his injuries.        This is
27   insufficient.    Plaintiff does not allege that, once handcuffed,

28   he told Dixon that he was, in fact, in pain.       And Plaintiff’s
                                        5
1    allegation that being handcuffed by Dixon from behind caused

2    “damage to the surgical repairs” is vague and unsupported by any

3    specific facts or competent evidence.      SAC ¶¶ 22, 25.   Plaintiff

4    only details injuries caused by the Sacramento County Jail

5    deputies when they handcuffed him and transported him to and

6    from court.   See SAC ¶ 40.   Those injuries are separate and

7    apart from any caused by Dixon.

8        Dixon’s conduct need not have been the “least intrusive

9    means,” but must only have been “within that range of

10   conduct . . . identif[ied] as reasonable.”      Billington v. Smith,

11   292 F.3d 1177, 1188-89 (9th Cir. 2002).      Handcuffing a person

12   behind their back is routine and possibly even required.         The

13   action was, therefore, within the range of reasonable conduct.

14   The facts alleged in the SAC do not support Plaintiff’s claim

15   that Dixon used a degree of force or method of handcuffing

16   beyond what was required.     Accordingly, Plaintiff’s first cause

17   of action for battery and excessive force against Parole Officer

18   Dixon is DISMISSED.

19            2.    Associate Warden Starr

20       Plaintiff’s sixth cause of action alleges deliberate
21   indifference to his medical needs.      See SAC at 31–33.   An

22   incarcerated person may state a § 1983 violation of the Eighth

23   Amendment by correctional employees if he alleges “acts or

24   omissions sufficiently harmful to evidence deliberate

25   indifference to [his] serious medical needs.”      Estelle v.

26   Gamble, 429 U.S. 97, 106 (1976).       A determination of deliberate
27   indifference involves examining two elements: “the seriousness

28   of the prisoner’s medical need and the nature of the defendant’s
                                        6
1    response to that need.”    McGuckin v. Smith, 974 F.2d 1050, 1059

2    (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc.

3    v. Miller, 104 F.3d 1133 (9th Cir. 1997).

4        For a defendant’s response to a serious medical need to

5    rise to the level of deliberate indifference, there must be a

6    purposeful act or failure to act on the part of the defendant.

7    Id. at 1061.   For instance, “indifference is manifested by

8    prison doctors in their response to the prisoner’s needs or by

9    prison guards intentionally denying or delaying access to

10   medical care or intentionally interfering with the treatment

11   prescribed.”    Gamble, 429 U.S. at 104–05.   “An accident,

12   although it may produce added anguish, is not on that basis

13   alone to be characterized as wanton infliction of unnecessary

14   pain” sufficient to demonstrate deliberate indifference, “nor

15   does an inadvertent failure to provide adequate medical care” by

16   itself create a cause of action under § 1983.     Id. at 105.

17   “Mere negligence in diagnosing or treating a medical condition,

18   without more, does not violate a prisoner’s Eighth Amendment

19   rights.”   Hutchinson v. United States, 838 F.2d 390, 394 (9th

20   Cir. 1988).
21       As an initial matter, the seriousness of Plaintiff’s injury

22   is not in dispute.   Upon his transfer to DVI, Plaintiff was

23   referred to Dr. Fu for medical care and it was quickly

24   determined that he needed surgery to correct a loose plate in

25   his wrist.    SAC ¶¶ 47, 51–52.   What is in dispute is whether

26   Associate Warden Starr’s subsequent actions amounted to
27   deliberate indifference.    Plaintiff’s specific allegations

28   against Starr are that Starr, as the head of the classification
                                        7
1    committee, failed to properly vet Plaintiff’s case and

2    ultimately denied the classification change.       SAC ¶ 64.

3    Plaintiff requested the transfer to another facility because he

4    felt that DVI could not meet his medical needs.       See SAC ¶¶ 61,

5    67, 69.

6         These facts do not support the allegation that Starr

7    intentionally denied or delayed Plaintiff’s access to medical

8    care or intentionally interfered with the treatment prescribed

9    by the medical staff at DVI.   See Gamble, 429 U.S. at 104–05.

10   Instead, Starr denied Plaintiff’s request to be transferred to

11   another facility.   SAC ¶¶ 64, 68.      This does not constitute

12   deliberate indifference to an incarcerated person’s serious

13   medical needs.   An incarcerated person does have a right to the

14   prison facility of his choice.     Williams v. Wood, 223 F.App’x

15   670, 671 (9th Cir. 2007) (citing Olim v. Wakinekona, 461 U.S.

16   238, 245 (1983)).   And a denial of a grievance is not, in and of

17   itself, a constitutional violation.       Mann v. Adams, 855 F.2d

18   639, 640 (9th Cir. 1998) (“There is no legitimate claim of

19   entitlement to a grievance procedure.”).       Moreover, the SAC

20   describes the medical treatment Plaintiff received while at the
21   facility.   See SAC ¶¶ 50, 52–53, 55, 57, 59–60.      It presents no

22   facts that suggest Starr intentionally interfered with or

23   prevented that treatment.

24        Plaintiff’s SAC does not include sufficient factual matter

25   to state a claim of deliberate indifference to medical needs

26   against Starr that is plausible on its face.       See Ashcroft v.
27   Iqbal, 556 U.S. 662, 678 (2009).       Accordingly, Plaintiff’s sixth

28   cause of action against Assistant Warden Starr is DISMISSED.
                                        8
1        C.   Leave to Amend

2        Under Fed. R. Civ. Proc. 15(a), leave to amend “shall be

3    freely given when justice so requires.”     The Ninth Circuit has

4    “repeatedly stressed” that the Court must adhere to “the

5    underlying purpose of Rule 15 . . . to facilitate decision on

6    the merits, rather than on the pleadings or technicalities.”

7    Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000).

8    Accordingly, leave to amend should be granted, “unless [the

9    Court] determines that a pleading could not possibly be cured by

10   the allegation of other facts.”    Id. (citing Doe v. U.S., 58

11   F.3d 494, 497 (9th Cir. 1995)).

12       Plaintiff has requested leave to amend.      Opp’n at 4.

13   However, the Court finds that amendment would be futile.

14   Plaintiff has had three opportunities to file sufficiently pled

15   claims against these two Defendants.      See Compl., ECF No. 1;

16   First Am. Compl., ECF No. 11; SAC, ECF No.32.     Moreover,

17   Plaintiff, in his opposition, had the opportunity to set forth

18   additional facts in support of the specific causes of action

19   challenged by Defendants here, but failed to add anything to

20   suggest they can be cured by amendment.
21       Accordingly, the Court DENIES Plaintiff’s request for leave

22   to amend the SAC.

23

24                             III.    ORDER

25       For the reasons set forth above, the Court GRANTS WITHOUT

26   LEAVE TO AMEND Defendants’ Motion to Dismiss.     The Court:
27       1.   DISMISSES as defendants Parole Officer Ken Dixon and

28   Associate Warden Melba S. Starr;
                                        9
1        2.   GRANTS Defendants’ Motion to Dismiss Plaintiff’s first

2    cause of action against Parole Officer Ken Dixon for battery and

3    excessive force; and

4        3.   GRANTS Defendants’ Motion to Dismiss Plaintiff’s sixth

5    cause of action for deliberate indifference to a serious medical

6    need insofar as it is alleged against Assistant Warden Melba S.

7    Starr.

8        IT IS SO ORDERED.

9    Dated: April 27, 2021

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     10
